DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
The request filed on 1/21/21 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows. Any newly-submitted claims have been added. An action on the RCE follows.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larson (4079814) in view of Haertzen (6585204) in view of Hodges (4407478).  Larson discloses a front side, as best seen in Figure 1, said front side comprised of a first front rail 12, and a second front rail 14, in parallel with the first front rail and in spaced relationship therewith, said front side also comprised of a plurality of front rungs 16, each front rung being connected to the first front rail and the second front rail and perpendicular thereto, each front rung in parallel and in spaced relationship with the other front rungs, as best seen in Figure 1; 
a rear side, said rear side comprised of a first rear rail 38, and a second rear rail 40, in parallel with the first rear rail and in spaced relationship therewith, said rear side also comprised of a plurality of rear rungs 42, each rear rung connected to the first rear rail and the second rear rail and perpendicular thereto, each rear rung in parallel and in spaced relationship with the other rear rungs; 

Haertzen teaches the utility of a utility hook 20, to either the front or rear side and positioned between the front side and rear side and extending downward from a rung 11, of the front or rear side and inside the frame when the front and rear sides are in the operational position so as not to create a tipping hazard, the utility hook has a first portion 22, that attaches to the rung 11, as best seen in Figure 1, a second portion 31, that extends downward and at an angle inward from the first portion, as best seen in Figure 2, and a third portion 30, -13-which extends upward and inward from the second portion.  The use of a step ladder having a utility hook that is positioned between the front and rear side of the step ladder is used in the art to allow the user to easily store tools when not in use and increase the accessibility to the materials or tools stored on the hook.
Hodges teaches the utility of a utility hook 10, being fixedly attached with a fastener to a support 14, the first, second and third portions of the utility hook, formed of a singular rectangular shaped plate, as best seen in Figure 1 and as recited in column 3, lines 46-65.  The use of a utility hook being fixedly attached to a support is commonly used in the art to mount the hook in place.

Regarding claim 2 Haertzen discloses wherein the utility hook is attached to the rear in proximity to the center of a rung of the rear side, as best seen in Figure 1.  The use of a utility hook being attached to the rear in proximity to the center of a rung of the rear side would be obvious to one of ordinary skill in the art to allow for the user to reach the hook from various positions and sides along the ladder thereby increasing the accessibility to the material inside of the container. 
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ligon (2166255) in view of Hensler et al. (4934175).  Ligon discloses a front side, said front side comprised of a first front rail 3, and a second front rail 4, in parallel with the first front rail and in spaced relationship therewith, said front side also comprised of a plurality of front rungs 10a, 11, 12, each front rung being connected to the first front rail and the second front rail and perpendicular thereto, each front rung in parallel and in spaced relationship with the other front rungs, as best seen in Figure 1; 
a rear side, said rear side comprised of a first rear rail 1, and a second rear rail 2, in parallel with the first rear rail and in spaced relationship therewith, said rear side also comprised of a plurality of rear rungs 5, 6, each rear rung connected to the first rear rail and the second rear rail and perpendicular thereto, each rear rung in parallel and in spaced relationship with the other rear rungs: 

Hensler et al. teaches the utility of a metal strap bender 40, made of metal attached to a rail or a rear rung (via element 60), the strap bender having a rectangular shaped opening 51, as best seen in Figure 6, through which a metal strap is inserted to be bent, the bender configured to be used to bend the metal strap 90°, as best seen in Figure 7. The use of a metal strap bender attached to a step ladder is commonly used in the art to allow the user to easily bend a metal strap or pipe to a desired angle while still being at an elevated position on a ladder. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the step ladder of Ligon with a metal strap bender as taught by Hensler et al. so as to allow the user to easily bend a metal strap or pipe to a desired angle while still being at an elevated position on a ladder.
Response to Arguments
Applicant's arguments filed 1/21/21 have been fully considered but they are not persuasive. The applicant’s attention is drawn to page 5 of the remarks.  The applicant states the Haertzen teaches away from attaching holder to the rung with a fastener.  The examiner would like to first note that the specification only details the utility hook being “attached” to the rear side of the rung.  The specification does not disclose any .
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967.  The examiner can normally be reached on Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571 272 7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634